Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 09 September 2021, the following occurred: Claims 1, 5-7, 10, 11, 14-17, and 20 have been amended; Claims 2, 12 has been cancelled.
Claims 1, 3-11, and 13-20 are pending.

Priority
This application claims priority to Indian Patent Application No. 201841028156 dated 26 July 2018 and 12 July 2019.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 14 May 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Notice to Applicant
Regarding Claim 11, it is somewhat unclear whether the “at least one AI model” is a structural feature which would require analysis under 112f. The Examiner suggests reciting that the AI model is stored within the memory which would alleviate any potential 112f issues. 	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method or device providing information to/from a patient.
The limitations of (Claims 1 and 11) obtaining at least one input indicating a current health condition of a user; determining at least one vital parameter of the user to be measured based on the current health condition of the user, wherein the at least one vital parameter is determined based on providing the current health condition of the user to at least one model; identifying a capability of each of a plurality of electronic devices; determining at least one electronic device to measure the at least one vital parameter for the user based on the capability of each of the plurality of electronic devices and the at least one model; based on the determination, providing an operating guidance, wherein the operating guidance is for measuring the at least one vital parameter of the user using the at least one electronic device
obtaining at least one input indicating a current health condition of a user; identifying a capability of each of a plurality of electronic devices; determining by providing the capabilities of each of the plurality of electronic devices to at least one model, at least one second electronic device to measure at least one vital parameter for the user based on the capability of each of the plurality of electronic devices; automatically booking an appointment with a caretaker related to the current health condition of the user; and automatically initiating a conversation with the user to measure at least one vital parameter at a predetermined time using the determined at least one second electronic device prior to the appointment with the caretaker
as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a method/functionality implemented by an electronic device, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the electronic device, the claims encompass a person performing a series of steps or functions for providing information to/from a patient in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a first electronic device having a processor, a display and or a memory from the plurality of electronic devices that implements the identified abstract idea. The electronic device having a processor and a display is not described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of computing, determining, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See Spec. at Para. 0018, 0049 describing the first electronic device having a processor and a display as a well-known, general-purpose computer (or other well-known, general-purpose computing devices). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims 1 and 11 further recites the additional elements of (1) at least one AI model (2) a connection between the first device and the remaining devices, and (3) a plurality of additional electronic devices. These additional elements merely generally link the claimed invention to a particular technological environment or field of use. Generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) at least one AI model (2) a connection between the first device and the remaining devices, and (3) a plurality of additional electronic devices were found to merely generally linking the claimed invention to a particular technological environment or field of use. Regarding (1), this has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that AI models are well-understood, routine, and conventional in the field of healthcare (see Bang (US2016/0034253) at Para. 0342; Roy (US2018/0174675 at Para. 0115; Itu (US2019/0139641)). Regarding (2) and (3), receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Further, the prior art of record indicates that receiving data from medical devices connected via the Internet-of-Things is well-understood, routine, and conventional in the field of healthcare (see U.S. 2019/0317818 to Krishna Rao at Para. 
Claims 3-5, 7-10, 13-15, and 17-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 3, 13 merely describe(s) analyzing received data and recommending a caretaker based on the analysis. Claim(s) 4, 14 merely describe(s) transmitting data and establishing a connection. Claim(s) 5, 15 merely describe(s) receiving data and obtaining data. Claim(s) 7, 17 merely describe(s) initiating a conversation. Claim(s) 8, 18 merely describe(s) receiving and sharing data. Claim(s) 9, 19 merely describe(s) creating a recommendation, receiving a confirmation, and booking an appointment. Claim(s) 10, 20 merely describe(s) receiving instructions and obtaining data. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected for lack of adequate written description.
Claims 1, 6, 11, and 16 are rejected for lack of adequate written description. The claims recite a functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims recite (Claim 1 being representative) “using at least one AI model.” The Applicant has provided no disclosure of the algorithm that encompasses the “at least one AI model” or how such a model(s) is used to determine at least one vital parameter to be measured and/or how such a model(s) is used to identify at least one second electronic device to perform the measurement.
	A review of the disclosure does not reveal any algorithm for the AI model(s). Nor does the disclosure provide any description as to how the AI model(s) may or may not arrive at the at least one vital parameter to be measured and/or how such a model(s) is used to identify at least one second electronic device to perform the measurement. The AI model(s) represent a black box into which information is provides and an output is 
Claims 1, 6, 11, and 16 are rejected for lack of adequate written description. The claims recite a functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims recite (Claim 1 being representative) “identifying, by the first electronic device, a capability of each of the plurality of electronic devices connected to the first electronic device... determining, by the first electronic device, at least one second electronic device from the plurality of electronic devices to measure the at least one vital parameter for the user based on the capability of each of the plurality of electronic devices and the at least one AI model.” The Applicant has provided no disclosure of the algorithm that describes how the first electronic device identifies a 
A review of the disclosure does not reveal any algorithm for these features. Nor does the disclosure provide any description as to how the device identified a capability of a device or how the device determines which device is used to measure the vital parameter based on the capability and the AI model. The disclosure merely parrots the claimed features without providing any written description as to how it occurs. See Spec. Para. 0007, 0011, 0052, 0057, 0074. The noted identifying and determining represent a black box into which information is provides and an output is received; however, there is no description as to what happens inside the black box. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
By virtue of their dependence from Claim 1, 6, 11, or 16, these bases of rejection also applies to dependent Claims 3-5, 7-10, 13-15, and 17-20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 10 recite “obtain inputs, by the first electronic device, the health care instruction based on the at least one vital parameter.” The claim is indefinite because there appears to be some language missing from the claim. The claim should also be written using a gerund. The Examiner suggests: obtaining inputs, by the first electronic device, associated with the health care instruction based on the at least one vital parameter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hall et al. (U.S. Pre-Grant Patent Publication No. 2020/0337794) incorporating by reference Hall et al. (PCT/US17/63917; published as WO 2019/108193).

REGARDING CLAIM 1
Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other, comprising: [Hall at Para. 0026, 0050 teaches that controller and medical devices are communicatively connected, thus the devices are interpreted as a network of connected devices. The Examiner notes that “in an internet of things (IoT) network” is non-functional descriptive information because none of the functionality of the claim is tied to the IoT network.]
obtaining, at a processor of a first electronic device from the plurality of electronic devices, [Para. 0028, 0050 teaches a controller (first electronic device from the plurality of electronic devices, which is interpreted to include a processor) and multiple medical devices, one of which is an endoscope (another electronic device). Para. 0057 teaches that a mobile communications device implements the functionality of the controller. Para. 0024 teaches that the mobile communication device is a smartphone, tablet, or laptop, all of which include a processor.] at least one input indicating a current health condition of a user; [Para. 0033, 0035 teaches that user data (input) is received by the controller and a differential diagnosis (a current health condition) is compiled.]
determining, by the first electronic device, at least one vital parameter of the user to be measured based on the current health condition of the user, wherein the at least one vital sign parameter is determined based on providing the current health condition of the user to at least one [...] model run by the processor; [Para. 0035 teaches that algorithms (at least one model) implemented by the controller utilize the differential diagnosis (current health condition) to identify one or more suggested medical device for the patient to use. Para. 0051 teaches that the determined medical device may be a stethoscope that collects cardiac data (at least one vital parameter). See also Para. 0053.] 
identifying, by the first electronic device, a capability of each of the plurality of electronic devices connected to the first electronic device; [Hall at Para. 0030, 0035, 0050, 0053 teaches that the algorithms identify and select one or more devices based on the differential diagnosis. This is interpreted to include determining the capability of the particular device; one would not perform endoscopy with a thermometer. Para. 0050, 0051, Claim 1 teaches that devices are connected to the controller.] 
determining, by the first electronic device, at least one second electronic device from the plurality of electronic devices to measure the at least one vital parameter for the user [Para. 0035 teaches that the algorithms determine a medical device. Para. 0050 teaches that there are multiple devices and that a particular device is determined (at least one second electronic device). Para. 0051 teaches that the particular device may be a stethoscope used to measure cardiac data. See also Para. 0053.] based on the capability of each of the plurality of electronic devices and the at least one [...] model; and [Hall at Para. 0030, 0035, 0050, 0053 teaches that the algorithms (at least one model) identify and select one or more devices based on the differential diagnosis. The identification and selection is interpreted to include taking into account the capability of the particular device; one would not perform endoscopy with a thermometer.]
based on the determination, providing, by the first electronic device, an operating guidance, wherein operating guidance is provided on a display of the first electronic device, and wherein the operating guidance is for measuring the at least one vital parameter of the user using the at least one second electronic device. [Para. 0008, 0035 teaches that the user is provided with instruction (operating guidance) for using the test (for measuring the at least one vital parameter of the user using the at least one second electronic device) via a human-machine interface (a display). Para. 0057 teaches that the human-machine interface is the display of the mobile communications device.]
Hall may not explicitly teach that the determination of the vital parameter and identification of the device to do the measuring is performed by
at least one AI model 
However, It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to substitute the artificial intelligence of Hall with the algorithms of Hall since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Hall at Para. 0028 
	Assuming arguendo that Hall does not explicitly teach that the functionality of the controller is implemented by the mobile communications device, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the mobile communications device of Hall with the controller of Hall since the combination of the two elements is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the mobile communications device of Hall (see Hall at Para. 0057) for the controller of Hall (see Hall at Para. 0028, 0050). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



REGARDING CLAIM(S) 11

	Regarding Claim 11, Hall further teaches that the controller includes a memory (Para. 0050, 0056) and algorithms (Para. 0035, 0038). Because the algorithms stored in the memory of Hall are processed, Hall is interpreted to include a processor.

Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hall et al. (U.S. Pre-Grant Patent Publication No. 2020/0337794) incorporating by reference Hall et al. (PCT/US17/63917; published as WO 2019/108193) in view of Yoon (U.S. Pre-Grant Patent Publication No. 2017/0124523).

REGARDING CLAIM 3
Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 1. Hall further teaches
obtaining, by the first electronic device, the at least one vital parameter of the user from the at least one second electronic device; [Para. 0051 teaches that the particular device is used to measure patient data. See also Para. 0053.]
Hall may not explicitly teach
analyzing, by the first electronic device, the at least one vital parameter obtained from the at least one second electronic device; and
recommending, by the first electronic device, a caretaker related to the current health condition of the user based on the analysis.
Yoon at Para. 0037-0039, 0063 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to compare received health information of a user and create a doctor’s appointment based on the comparison 
analyzing, by the first electronic device, the at least one vital parameter obtained from the at least one second electronic device; and [Yoon at Para. 0037, 0038 teaches measuring biological information (the patient data of Hall). Yoon at Para. 0039 teaches that the information is compared (analyzing) to previously stored information.] 
recommending, [...], a caretaker related to the current health condition of the user based on the analysis. [Yoon at Para. 0039, 0063 teaches that the measurement information is sent based on the result being abnormal. Yoon at Para. 0039, 0063 teaches that an appointment with a doctor (a caretaker) is made. This is interpreted as recommending a caretaker. Alternately, Yoon at Para. 0039, 0063 teaches that the controller provides emergency contact information for an acquaintance if the health status is determined to be an emergency.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection and analysis system of Hall to compare received health information of a user and create a doctor’s appointment based on the comparison as taught by Yoon, with the motivation of 
Yoon may not explicitly teach that the recommending is performed 
by the first electronic device 
However, It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to substitute the wearable device of Yoon (the controller of Hall) for the hospital management apparatus of Yoon as the location at which the recommending is performed since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the wearable device of Yoon for the hospital management apparatus of Yoon as the location at which the recommending is performed (see citations, supra). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 4
Hall/Yoon teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claims 1 and 3. Hall/Yoon further teaches
after recommending the caretaker, transmitting the at least one vital parameter to the caretaker; and [Yoon at Fig. 2, Para. 0051 teaches that the user’s biological information is sent to a medical staff device via a network. This is interpreted to occur during the appointment, i.e., after the appointment information is sent to the user.]
connecting the user with the caretaker for a consultation. [Yoon at Para. 0051 teaches that the user and medical staff consult on-line.]

REGARDING CLAIM 5
Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 1. Hall further teaches
receiving, by the first electronic device, a message comprising a health care instruction [...] based on the at least one vital parameter; and [Hall at Para. 0035 teaches that a suggested medical product is provided to the user based on a differential diagnosis and that instruction (a message) is also provided. Hall at Abstract, Para. 0028, 0032 teaches that the medical product is a medication.]
obtain inputs, by the first electronic device, the health care instruction based on the at least one vital parameter. [Hall at Abstract, Para. 0009, 0035, 0039 teaches that the user’s manipulation of the medication is monitored (obtaining inputs) to confirm compliance.]
Hall may not explicitly teach
from a caretaker
Yoon at Para. 0037-0039, 0063 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive medical treatment from a doctor
from a caretaker [Yoon at Para. 0046, 0051 teaches that medical treatment is received from a doctor (interpreted to correspond to the suggested medical product of Hall).] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the data collection and analysis system of Hall to receive medical treatment from a doctor as taught by Yoon, with the motivation of improving patient access to services suitable for a particular health status (see Yoon at Para. 0010).

REGARDING CLAIM(S) 13-15
Claim(s) 13-15 is/are analogous to Claim(s) 3-5, thus Claim(s) 13-15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3-5.

Claim(s) 6-10 and 16-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Yoon (U.S. Pre-Grant Patent Publication No. 2017/0124523) in view of Hall et al. (U.S. Pre-Grant Patent Publication No. 2020/0337794) incorporating by reference Hall et al. (PCT/US17/63917; published as WO 2019/108193).

REGARDING CLAIM 6
Yoon teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices communicatively connected to each other, [Yoon at Fig. 2, Para. 0037 teaches various devices connected via a communications network, thus the devices are interpreted as a network of connected devices. The Examiner notes that “in an internet of things (IoT) network” is non-functional descriptive information because none of the functionality of the claim is tied to the IoT network.] the method comprising:
obtaining, by a processor of a first electronic device from the plurality of electronic devices, at least one input indicating a current health condition of a user; [Para. 0037, 0043 teaches receiving measured biological information at a hospital management apparatus (a first electronic device) from a user device (another electronic device). The measured biological information necessarily indicates the current health condition of a user. Para. 0117 teaches that the hospital management apparatus includes a processor.]
automatically booking, by the first electronic device, an appointment with a caretaker related to the current health condition of the user; and [Para. 0038, 0043 teaches that a clinical visit request (an appointment) is created by the apparatus based on the measured information. Para. 0045 teaches that the confirmed appointment is stored by the apparatus and that the appointment information includes a doctor. The Examiner notes that even if a response to the clinical visit request is required, the appointment is still automatically stored/created by the apparatus.]
automatically initiating, [...], a conversation with the user [...]. [Yoon at Para. 0051 teaches that the medical staff, i.e., the doctor, may consult with the user (interpreted as a conversation initiated by the user device).]

by the first electronic device 
However, It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to substitute the wearable device of Yoon for the medical staff device of Yoon as the location from which a consultation is initiated since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the wearable device of Yoon for the medical staff device of Yoon as the location from which a consultation is initiated (see citations, supra). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Yoon may not explicitly teach
identifying, by the first electronic device, a capability of each of the plurality of electronic devices connected to the first electronic device;
determining, by the first electronic device, by providing the capabilities of each of the plurality of electronic devices to at least one AI model provided by the processor, at least one second electronic device to measure at least one vital parameter for the user based on the capability of each of the plurality of electronic devices;
[...] to measure at least one vital parameter at a predetermined time using the at least one second electronic device prior to the appointment with the caretaker.

identifying, by the first electronic device, a capability of each of the plurality of electronic devices connected to the first electronic device; [Hall at Para. 0030, 0035, 0050, 0053 teaches that the algorithms identify and select one or more devices based on the differential diagnosis. This is interpreted to include determining the capability of the particular device; one would not perform endoscopy with a thermometer. Para. 0050, 0051, Claim 1 teaches that devices are connected to the controller.] 
determining, by the first electronic device, by providing the capabilities of each of the plurality of electronic devices to at least one [...] model provided by the processor, at least one second electronic device to measure at least one vital parameter for the user based on the capability of each of the plurality of electronic devices; [Para. 0035 teaches that the algorithms (at least one model) determine a medical device. Para. 0050 teaches that there are multiple devices and that a particular device is determined (at least one second electronic device). Para. 0051 teaches that the particular device may be a stethoscope used to measure cardiac data. See also Para. 0053. The identification and selection of a medical device is interpreted to include taking into account the capability of the particular device; one would not perform endoscopy with a thermometer.]
[...] to measure at least one vital parameter at a predetermined time using the at least one second electronic device prior to the appointment with the caretaker. [Hall at Para. 0035 teaches suggesting a medical device for the patient to use. Para. 0051 teaches that the determined medical device may be a stethoscope that collects cardiac data (at least one vital parameter). See also Para. 0053. This suggested measurement occurs prior to any discussion with a doctor (the consultation/appointment of Yoon), see Para. 0044.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the appointment scheduling system of Yoon to identify and select a medical device to measure additional patient parameters and cause a user to use a medical device to measure additional patient parameters as taught by Hall, with the motivation of improving convenience and efficiency for users (see Hall at Para. 0004).
Yoon/Hall may not explicitly teach that the determination of the medical device to use is  determined by 
at least one AI model 
However, It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to substitute the artificial intelligence of Hall with the algorithms of Hall since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Hall at Para. 0028 incorporates by reference PCT/US17/63917 (hereinafter “Hall ‘917”). Hall ‘917 at Para. 0033 teaches utilization of artificial intelligence. Since each individual element and its 

REGARDING CLAIM 7
Yoon/Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 6. Yoon/Hall further teaches
initiating, by the first electronic device, the conversation comprising an operating guidance to measure the at least one vital parameter of the user using the at least one second electronic device. [Para. 0035 teaches that the user is provided with instruction for using the test (a conversation, which is undefined in the claim).]

REGARDING CLAIM 8
Yoon/Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claims 6 and 7. Yoon/Hall further teaches
obtaining, by the first electronic device, the at least one vital parameter using the at least one second electronic device for the user; and [Hall at Para. 0051 teaches that the particular device is used to measure patient data. See also Para. 0053.]
sharing, by the first electronic device, the at least one vital parameter with the caretaker prior to the appointment. [Yoon at Para. 0050 teaches that measurement information (the measured patient data of Hall) is provided to medical staff prior to sending a clinic visit request for an appointment.] 

REGARDING CLAIM 9
Yoon/Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claim 6. Yoon/Hall further teaches
wherein automatically booking, by the first electronic device, the appointment with the caretaker related to the current health condition of the user comprises:
recommending by the first electronic device, the caretaker related to the current health condition of the user; [Yoon at Para. 0050 teaches that a clinic visit request is created by the hospital management apparatus. Yoon at Para. 0043, 0064 teaches that the clinic visit request includes the medical staff such as a doctor. This is interpreted as recommending.]
receiving, by the first electronic device, a confirmation from the user for the appointment with the caretaker; and [Yoon at Para. 0038, 0039, 0045 teaches that the hospital management apparatus receives appointment information (interpreted as confirmation) from the user based on the sent clinic visit request.]
booking, by the first electronic device, the appointment with the caretaker. [Yoon at Para. 0045 teaches that an appointment notification message (interpreted as booking) is sent back to the wearable device and includes indication of a doctor.]

REGARDING CLAIM 10
Yoon/Hall teaches the claimed method for artificial intelligence (AI)-based assistive health sensing in an internet of things (IoT) network comprising a plurality of electronic devices connected with each other of Claims 6 and 9. Yoon/Hall further teaches
receiving, by the first electronic device, a health care instruction from the caretaker based on the at least one vital parameter; and [Hall at Para. 0035 teaches that a suggested medical product is provided to the user based on a differential diagnosis and that instruction is also provided. Hall at Abstract, Para. 0028, 0032 teaches that the medical product is a medication. Yoon at Para. 0046, 0051 teaches that medical treatment is received from a doctor (interpreted to correspond to the suggested medical product of Hall).]
obtain inputs, by the first electronic device, the health care instruction based on the at least one vital parameter. [Hall at Abstract, Para. 0009, 0035, 0039 teaches that the user’s manipulation of the medication is monitored to confirm compliance.]

REGARDING CLAIM(S) 16-20
Claim(s) 16-20 is/are analogous to Claim(s) 6-10, thus Claim(s) 16-20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6-10.
	Regarding Claim 16, Yoon further teaches that the hospital management apparatus includes a memory (Para. 0116, 0121, 0124) and processor (Para. 0117). Because the algorithms stored in the memory of Hall are processed, Hall is interpreted to include a processor.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claim 1-20, the Applicant has cancelled Claims 2 and 12 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
By its plain language, Claim 1 recites two layers of functionality (i.e., 1.) selecting devices within an IoT network; and 2.) implementing at least one AI model) that are without any human-performable analogue.
Regarding (a), the Examiner respectfully disagrees. Regarding 1), the Examiner notes that there is nothing in the body of the claim that utilizes an IoT network. The claims state that data is communicated but does not state that the data is communicated via an IoT connection. In any event, if this were within the claim it would be analyzed as an 
Specifically, Claim 1 recites a method for providing a technological solution - namely, assembling a toolkit of IoT devices to provide a medical diagnosis and guidance functionality. In this way, embodiments as claimed are, at a minimum, analogous to the claims found to be patent eligible in Amdocs and CardioNet.
Regarding (b), the Examiner respectfully disagrees. First, while the claim may (or may not) provide a technological solution, the Examiner cannot find and the Applicant has not identified any technological problem that the claimed invention is solving. Second, the claimed invention is not anything like the inventions found eligible in either Amdocs or CardioNet.

Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues: Claims 1, 5-7, 10-11 and 14-17 have been amended herein, and Claims 2 and 12 have been canceled. The Applicant respectfully submits that, by these 
The Examiner respectfully disagrees. Initially, the Examiner notes that there was a typographical error in the prior rejection. The rejection should have stated that claims 1-20 were rejected. The AI model was found to lack written description. As the AI model was recited in all of the independent claims and was not further defined in any of dependent claims, it was plainly evident that the rejection was applicable to claims 1-20. Further, the present amendments to the claims do not even address the lack of written description of the AI model. Applicant has not identified any portion of the disclosure that describes how the AI model(s) may or may not arrive at the at least one vital parameter to be measured and/or how such a model(s) is used to identify at least one second electronic device to perform the measurement. As such, the rejection is maintained.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
While not considered in the Office Action, Claim I renders the rejection moot because Hall does not disclose "determining, by the first electronic device, at least one second electronic device from the plurality of electronic devices to measure the at least one vital parameter for the user based on the capability of each of the plurality of electronic devices and the at least one AI model; and based on the determination, providing, by the first electronic device, an operating 
Regarding (a), the Examiner respectfully disagrees. Notwithstanding the lack of written description as to how Applicant’s invention determines capability a device to measure a vital parameter, given the broadest reasonable interpretation Hall teaches the argued features as detailed in the basis of rejection.
However, there appears to be no disclosure or suggestion of the diagnostic tools described in Hall being part of an IoT network or otherwise providing data to an AI model.
Regarding (b), the Examiner respectfully submits that there is nothing in the body of the claim that requires the additional electronic devices to utilize / be part of the IoT. The claim requires that the devices communicate with the first electronic device. Hall teaches this. Further, the claim does not require that the additional electronic devices (the argued “diagnostic tools”) provide data to an AI model. Hall teaches that the differential diagnosis is provided to an algorithm. Hall also teaches an AI model. The rejection found that it would be obvious to substitute the AI model of Hall for the algorithm of Hall. The Applicant has not addressed this obviousness determination.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Henderson et al. (U.S. Pre-Grant Patent Publication No. 2017/0235897) which discloses a system for planning a surgical procedure and also includes functionality for choosing an appropriate medical device. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626